Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings filed June 30, 2021 are approved.

Terminal Disclaimer
Applicant’s terminal disclaimer filed 6/30/2021 has been approved and the double patenting rejection withdrawn.

Rejections based on 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 15 and 16, there is no antecedent basis for “[t]he kit of claim 13.”
In claim 17, the limitation of “fitting a barrier that is of smaller dimension than a gum ridge that the barrier is configured to cover” is unclear and confusing.  If the method calls for the barrier to be fitted over a particular gum ridge, then it is unclear how it is “configured” to be “smaller” – but rather barrier is being expressly claimed as being “configured” to the particular size that applicant is using to fit for that particular gum ridge.

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanders (US 2014/0227657).
 	Sanders discloses a pre-shaped oral anatomy barrier 59 (Figures 12A-12D) that is comprised of a stretchable elastomeric material (paragraph [0122]) capable of conforming to the contours of the patient’s oral anatomy (see paragraph [0123] – “may be shaped so as to 
In regard to the newly  added limitation of claim 1 that the “barrier is of a smaller dimension than the anatomical oral structure it covers” – it is noted that whether or not a particular barrier is smaller than the structure it covers depends on the size of the patient that it is intended to be used with and fails to provide an objectively ascertainable structural distinction from Sanders.  Moreover, it is noted that Sanders explicitly states that the elastomeric gum ridge barrier may be provided in a plurality of different sizes (up to 10 different sizes – paragraph [0121]).  Whether or not the selected Sanders barrier is larger or smaller than the anatomical structure of the patient depends on the size of the patient and not on any objective distinction between the Sanders device and that claimed by applicant.
	In regard to claims 2, 3, 5, the Sanders barrier made of the same material of as the device claimed by applicant would inherently have the same properties.    In regard to claims 4, 6 and 8, the “anatomically shaped holes for passage of erupted teeth therethrough” – Sanders explicitly states that the “cutouts [(holes)] may mirror or conform in their shape to the .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US 2014/0227657).
In regard to claim 17, Sanders does not explicitly state that the applied barrier “is of a smaller dimension than the gum ridge that the barrier is configured to cover” – however, one of ordinary skill in the art would have readily recognized that in order to provide for the “flexibly yet snuggly fitting barrier”  that allows for a “good seal” and “prevents leakage”(paragraph [0126]) that a stretchable elastomeric barrier (paragraph [0122]) would reasonably be selected from the available sizes (paragraph [0121]) such that it was stretched to tightly and snuggly fit the patient.   In regard to claim 23, Sanders indicates that the barrier may be coated to deliver “various medications or chemical compounds to the gum tissues” (paragraph [0131]) – merely .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US 2014/0227657) in view of Horvath et al (US 6,648,642).
	Sanders fails to disclose the “thickened peripheral roll border” limitation of dependent claim 10.  Horvath et al, however, for a similar dental barrier teaches that it is desirable to provide a thickened peripheral roll border 5, (Figure 1) that serves as a reserve allowing for the adaptation to the patient’s individual requirements (note column 4, lines 46-48).  To have provided the Sanders barrier with a peripheral rolled up border in order to enhance the placement/fit of the Sanders barrier as taught by Horvath et al would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Action Made Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712